       Case 2:19-cv-00963-SPL Document 27 Filed 11/02/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-19-00963-PHX-SPL
      Michael Eugene Brooks,
 9                                             )
                                               )
                       Petitioner,             )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      David Shinn, et al.,                     )
12                                             )
13                     Respondents.            )
                                               )
14                                             )

15          Petitioner Michael Eugene Brooks has filed a Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1). The Honorable James F. Metcalf, United States
17   Magistrate Judge, issued a Report and Recommendation (“R&R”) (Doc. 26),
18   recommending that the Court: (1) grant Petitioner’s motion to amend to delete Grounds 9,
19   10, and 11; (2) dismiss Grounds 7 and 8 with prejudice for failure to state a cognizable
20   claim; (3) dismiss Grounds 3A, 3B, 3C, 3E, 4, 5, and 6 with prejudice as procedurally
21   defaulted, (4) deny Grounds 1, 2, and 3D and the balance of the Petition; and (5) deny
22   Petitioner’s Motion to Stay and Abey. Judge Metcalf advised the parties that they had
23   fourteen (14) days to file objections to the R&R and that failure to file timely objections
24   could be considered a waiver of the right to obtain review of the R&R. (Doc. 26 at 45)
25   (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-Tapia, 328 F.3d
26   1114, 1121 (9th Cir. 2003)).
27          The parties did not file objections, which relieves the Court of its obligation to
28   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
           Case 2:19-cv-00963-SPL Document 27 Filed 11/02/20 Page 2 of 3




 1   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
 2   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
 3   determine de novo any part of the magistrate judge’s disposition that has been properly
 4   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
 5   The Court will thus adopt the R&R. See 28 U.S.C. § 636(b)(1) (stating that the district
 6   court “may accept, reject, or modify, in whole or in part, the findings or recommendations
 7   made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject,
 8   or modify the recommended disposition; receive further evidence; or return the matter to
 9   the magistrate judge with instructions.”). Accordingly,
10             IT IS ORDERED that Magistrate Judge Metcalf’s Report and Recommendation
11   (Doc. 26) is accepted and adopted by the Court.
12             IT IS FURTHER ORDERED that with regard to the Petition for Writ of Habeas
13   Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1):
14                   a. Petitioner’s motion to amend the Petition to delete Grounds 9, 10, and 11
15                      is granted and the Petition is deemed amended to delete Grounds 9, 10
16                      and 11;
17                   b. Grounds 7 and 8 are dismissed with prejudice for failure to state a
18                      cognizable claim;
19                   c. Grounds 3A, 3B, 3C, 3E, 4, 5, and 6 are dismissed with prejudice as
20                      procedurally defaulted; and
21                   d. Grounds 1, 2, and 3D, and the balance of the Petition are denied.
22             IT IS FURTHER ORDERED that Petitioner’s Motion to Stay and Abey (Doc. 23)
23   is denied.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                    2
       Case 2:19-cv-00963-SPL Document 27 Filed 11/02/20 Page 3 of 3




 1         IT IS FURTHER ORDERED that a certificate of appealability and leave to
 2   proceed in forma pauperis on appeal are denied.
 3         IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action.
 4         Dated this 2nd day of November, 2020.
 5
 6                                                 Honorable Steven P. Logan
                                                   United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
